
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 618
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Rangel (for
			 himself, Mr. Conyers,
			 Mr. Sam Johnson of Texas, and
			 Mr. Coble) submitted the following
			 resolution; which was referred to the Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Expressing support for designation of
		  2012–2013 as the Year of the Korean War Veteran and recognizing
		  the 60th anniversary of the Korean War.
	
	
		Whereas on June 25, 1950, Communist North Korea invaded
			 the Republic of Korea with approximately 135,000 troops to initiate the Korean
			 War;
		Whereas nearly 1.8 million members of the United States
			 Armed Forces served along with the forces of the Republic of Korea and 20 other
			 Allied nations under the United Nations Command to defend freedom and democracy
			 in the Korean Peninsula;
		Whereas the United States suffered 36,574 dead and 103,284
			 wounded during the Korean War in some of the most horrific conditions in the
			 history of warfare;
		Whereas almost 60 years have passed since the signing of
			 the cease-fire agreement at Panmunjom on July 27, 1953, and the Korean
			 peninsula still technically remains in a state of war;
		Whereas the Korean War has become a Forgotten
			 War for many Americans;
		Whereas many of the members of the Armed Forces who fought
			 in the Korean War returned home without the fanfare that greeted the heroes of
			 World Wars I and II;
		Whereas Korean War veterans deserve to be recognized by
			 all Americans for their honorable service during the Korean War in defense of
			 democracy and freedom;
		Whereas the tide of communism on the Korean Peninsula was
			 halted, liberty triumphed over tyranny, and the Republic of Korea has developed
			 into a modern and prosperous democracy because of the selfless sacrifice of the
			 Korean War veterans;
		Whereas the people of the United States and the Republic
			 of Korea are eternally grateful to the Korean War veterans;
		Whereas it is important to include the history of the
			 Korean War in the curriculum of American schools so that future generations
			 never forget the sacrifices of the Korean War veterans;
		Whereas the Department of Defense 60th Anniversary of the
			 Korean War Commemoration Committee will implement a national campaign to honor
			 the Korean War veterans, remember those Korean War veterans still counted among
			 the Missing in Action, and educate the American people concerning the ongoing
			 relevance of the Korean War;
		Whereas the commemorative campaign will include ceremonies
			 in the United States and the Republic of Korea in recognition of June 25, 1950,
			 and July 27, 1953, and a national media and outreach campaign for Veterans Day
			 2012 to honor the Korean War veterans;
		Whereas the Department of Defense 60th Anniversary of the
			 Korean War Commemoration Committee is confident that this resolution will help
			 to successfully galvanize the American people around the need to recognize the
			 sacrifices of the Korean War veterans and their families and will help bring
			 recognition to, and appreciation for, their accomplishments; and
		Whereas a number of Veteran and Veteran Support
			 organizations, including the Korean War Veterans Association, Korean War
			 Veterans of America, and the American Legion, and the National Association of
			 State Veterans Affairs Directors support the goals of this resolution: Now,
			 therefore, be it
		
	
		That the House of Representatives, on the
			 occasion of the 60th anniversary of the Korean War—
			(1)recognizes the
			 importance of the contributions and sacrifices made by the Korean War veterans;
			 and
			(2)supports the
			 Year of the Korean War Veteran.
			
